527 F.2d 1166
WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellee,v.Rose K. HALL, Owner of Parcel VK047, Parcel of Land inArlington County, Virginia, Appellant,andFour Parcels of Land in Arlington County, Virginia, et al.,Defendants.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellee,v.ARLINGTON TRUST COMPANY, INC., a Virginia Corporation, Appellant,andRose K. Hall, Owner of Parcel VK047, et al., Defendants.
Nos. 75--1477, 75--1539.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 3, 1975.Decided Dec. 23, 1975.

Mark P. Friedlander, Jr., Arlington, Va.  (Friedlander, Friedlander & Brooks, Arlington, Va., on brief), for appellant Rose K. Hall.
James H. Simmonds, Arlington, Va.  (Simmonds, Coleburn, Towner & Carman, Arlington, Va., on brief), for appellant Arlington Trust Co.
Larry A. Boggs, Atty., U.S. Dept. of Justice (Wallace H. Johnson, Asst. Atty. Gen., William B. Cummings, U.S. Atty., Edmund B. Clark, George R. Hyde and David A. Clarke, Attys., U.S. Dept. of Justice, on brief), for appellee.
Before WINTER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM:


1
We think that the district court correctly decided that jurisdiction was vested in the United States District Court for the Eastern District of Virginia to hear and determine a condemnation action instituted by Washington Metropolitan Area Transit Authority to condemn the land located within that district.  Jurisdiction was vested by § 81 of the Washington Metropolitan Area Transit Authority Compact and it was not ousted by § 82(b) of that agreement.

The judgment of the district court is

2
Affirmed.